Citation Nr: 1132203	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a herniated cervical disc with spinal canal stenosis.

2.  Entitlement to service connection for degenerative disc and degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran suffered a neck injury in service from which he experienced continuous symptoms in service and ever since service, and there is no credible evidence of record that otherwise shows that the currently diagnosed cervical spine disorder is related to an incident of the Veteran's military service.

2.  There is no credible evidence that the Veteran suffered a back injury in service from which he experienced continuous symptoms in service and ever since service, and there is no credible evidence of record that otherwise shows that the currently diagnosed lumbar spine disorder is related to an incident of the Veteran's military service.



CONCLUSIONS OF LAW

1.  A herniated cervical disc with spinal canal stenosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Degenerative disc and degenerative joint disease of the lumbar spine was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a July 2006 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, records from Evans Army Community Hospital, and private treatment records.  The Board recognizes that the Veteran has not been afforded a VA examination.  The Board, however, finds that it is not obligated to provide one.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As detailed below in the analysis portion of this decision, the evidence does not establish that the Veteran suffered injuries to his neck and back in service from which he experienced continuous symptoms in service and ever since service. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).





Analysis

While the Veteran is currently diagnosed with cervical and lumbar spine disorders, the evidence does not establish that the Veteran suffered injuries to his neck and back in service from which he experienced continuous symptoms in service and ever since service.  There is also no credible evidence of record that otherwise shows that these disorders are related to an incident of the Veteran's military service.  

Testimony the Veteran presented at the Board hearing is internally inconsistent and substantially inconsistent with statements made during the course of this appeal.  

At the Board hearing, the Veteran testified that he injured his neck when he fell off the back of a two and a half ton truck and swung upside down.  He hit the base of his head on the ground and his "Kevlar"/"capon" hit the back of his neck.  The neck injury occurred in Germany in 1990 or 1991.  He first testified that he went to sick call and was provided Motrin and that he went to sick call off and on after the incident.  He then later testified that he saw a field medic after the incident and that he did not return to sick call or receive follow-up treatment for his neck but rather self-medicated with Motrin.  He testified that at his retirement physical, the service examiner advised him that there was nothing he could do about the Veteran's neck because it was not documented that he went to sick call and the examiner advised him that he should file a claim with the VA.  He claimed he also talked to the service examiner about his back at that time.  He testified that after service he received treatment for his neck from Dr. B. who advised him that the injury he sustained in service caused his current neck disorder.  In regard to whether he sustained any additional injuries to his neck in service, he indicated that "maybe" carrying a rucksack with 40 to 50 pounds bothered his neck.  He claimed that between separation from service and when he saw Dr. B. in 2002, he had had problems moving his head up and down.  His wife testified that he walked "bent over" and she recalled him having problems in service.  

In regard to the back, the Veteran testified that "[a]s far as [he knew]" he never had a urinary tract infection and his wife indicated that she did not remember the Veteran suffering from that disorder as well.  In response to the question of how he injured his back in service, the Veteran replied, "I think it was during the same time I hurt the neck."  He hit the corner of the truck and it did not hurt a lot but rather "felt real funny."  He claimed he started complaining about his low back after he returned to Fort Carson in 1993 or 1994.  His wife recalled that he had problems sleeping because of his neck and back.  The Veteran testified that military doctors provided him Flexeril for his back.  He denied he had any problems with physical training tests or doing sit ups and pushups on account of his back.  He testified that he first received treatment for his back after service about the same time he was seen for his neck.  He claimed the doctor advised him that most of the discomfort he was having in his back came from the neck, but then it was later discovered that the problem was with both his neck and back.  

Then, however, at the conclusion of the hearing, in response to the question of whether he mentioned both the neck and the back when he went to sick call after the claimed accident, the Veteran testified that he only mentioned the lower back and that he did not complain about the neck and that it was after service when he kept experiencing discomfort in his neck.  This is inconsistent with earlier testimony in which the Veteran indicated that he went to sick call and complained about his neck.   

In regard to prior statements made during the course of this appeal, in the Veteran's June 2006 claim for compensation benefits, he claimed that the problems he was having now were first reported in service and had since escalated.  The first problem involved pain he experienced across his shoulders and neck that caused him to hold his head down more than usual to relieve the pain which he reported to sick call in service.  He was prescribed Motrin.  He claimed the problem occurred while performing continuous road marches and carrying excessive weight on his neck and shoulders.  Here, the Veteran's description of how he injured his neck is substantially different than the testimony he provided at the hearing in which he maintained the injury occurred from falling off a truck.  At the hearing, the 'rucksack theory' was mentioned as only an afterthought and possible other means by which the Veteran might have injured his neck.   

The second problem the Veteran described in the June 2006 statement involved low back pain which he first noticed after falling off the back of a two and a half ton truck while loading supplies for a field exercise.  He reported the problem to sick call and was given Motrin for the pain.  He provided copies of March 22, 1993, June 24, 1993, September 23, 1996 service treatment records (detailed below) in support of his claim.  In addition, he provided a copy of a September 1992 service treatment record which only described complaints of pain referable to the right hip.  Here, the Veteran only relates the truck incident to the back with no mention of a simultaneous injury to the neck, which is inconsistent with his hearing testimony.  

In the August 2008 VA Form 9, the Veteran described that he sustained a back injury when he "slammed" his lower back into the corner edge of the tailgate of a two and a half ton truck which caused "severe" pain in his "lower part of [the] body."  He claimed that although going on sick call several times to seek medical attention for his back was documented in his treatment records, each time his complaints were dismissed and he only received Motrin for the pain and was returned to duty.  He maintained that the service examiner would not order an x-ray or MRI and dismissed his complaints as pain caused by a urinary tract infection.  Over the years the pain continued but was not severe unless he performed sit-ups during physical training.  During his retirement physical he discussed his back with the examiner but the examiner advised him that since there were no x-rays or MRI on his back that substantiated a back problem, he could not list his back as a possible disability.  He was advised that if it worsened he could file a claim with VA.  Here, the Veteran's description of the claimed in-service back injury differs substantially from testimony he provided at the hearing.  At the hearing he indicated that he thought he might have injured his back when he purportedly injured his neck and his back only "felt funny" afterwards but in this statement, he claimed his lower back "slammed" against the truck and he experienced "severe" pain.  The Veteran made no mention of a simultaneous injury to the neck.  At the hearing, the Veteran also indicated that he had no problem performing physical training including sit ups but in this statement he indicated that he experienced severe back pain when he performed sit-ups.  

Testimony the Veteran presented at the Board hearing and statements made during the course of this appeal are substantially inconsistent with statements the Veteran made to service examiners.  

The Veteran's service treatment records are extensive in reflecting complaints, findings, and/or diagnoses of many conditions.  In regard to the claimed neck and back disorders, in pertinent part, treatment records show that in January 1986, the Veteran reported that he wanted a re-evaluation of his shoulder blades and middle and lower back.  It was noted that the Veteran was in a motor vehicle accident prior to his arrival to Germany.  The Veteran's back and shoulders were reported as within normal limits and the Veteran was "reassured" of the same.  In February 1989, the Veteran complained of "flu symptoms" and complaints included a stiff neck.  The examiner noted an assessment of tonsillitis.  A November 1995 consultation sheet noted that the Veteran's complaints included migrating pain in various areas of his body, including his shoulders.  Uric acid levels were reported.  The consultant provided an impression of hyperuricemia.  

A March 22, 1993 record (which the Veteran maintained supported his claim in the June 2006 statement) showed the Veteran complained of left shoulder pain which began while carrying 50 pounds in a rucksack.  The pain had been present for three weeks.  The examiner provided an assessment of left shoulder pain, possible rotator cuff.  X-rays of the left shoulder were normal.  The Veteran was followed-up in April 1993 at which time the Veteran continued to complain of left shoulder pain.  He denied that the pain radiated down the back.  There is no mention of the neck notwithstanding the Veteran's suggestion to the contrary in the June 2006 statement.  

A June 24, 1993 screening record (which the Veteran maintained supported his claim in the June 2006 statement) showed the Veteran complained of low back pain that had been present for approximately two weeks.  The Veteran reported that the pain was sudden and that he did not know the cause of the pain.  The examiner noted an assessment of low back pain.  The June 24, 1993 record of medical care showed that the Veteran explained further that he experienced two weeks of right sided low back pain for which he received treatment and medications (Septra and Parafon Forte) while on leave in Mississippi.  He had only mild improvement.  
He currently had increased pain in the right flank area.  The examiner noted an assessment of rule out urinary tract infection.  On June 25, 1993, at Fort Carson, the same examiner confirmed a diagnosis of urinary tract infection.   The Veteran was noted to have mildly improved with a decrease in pain.  The examiner continued the Veteran on Septra DS.  On July 1, 1993, the Veteran reported that he was doing fairly well and he almost had no pain.  The same examiner advised the Veteran to continue to take Septra DS until the prescription was finished.  There is clearly no mention of the Veteran sustaining a back injury from a fall from a truck as suggested in the June 2006 statement and as contended in the August 2008 substantive appeal.  Rather, the Veteran described a "sudden" onset of pain.  Moreover, the foregoing events occurred stateside and not in Germany as claimed.  Also, the Veteran's complaints were attributed to a urinary tract infection rather than a musculoskeletal etiology based on the presentation of symptoms which clearly responded to the appropriate medication (Septra).  

A November 1993 "over 40" Report of Medical Examination noted no defects referable to the Veteran's neck and spine.  Rather, it was noted that the Veteran had recurrent left rotator cuff pain.  The November 1993 Report of Medical History showed that in response to the question of whether the Veteran ever had or had now "recurrent back pain," the Veteran responded in the negative.  Rather, it was noted that the Veteran had chronic recurring left rotator cuff pain.  The history report was prepared, in part, by the Veteran and signed by the Veteran.  Thus, when specifically asked, the Veteran denied that he experienced continuous symptoms of back pain, which is inconsistent with current statements from the Veteran that he experienced continuous back pain after the purported back injury in service.  A November 1995 screening record showed the Veteran was seen for gout and right shoulder pain.  The Veteran reported that he woke up with right shoulder pain that had been present for three days.  The Veteran also advised the examiner that he finished a prescription of Parafon Forte Chlorzoxazone 500mg the prior week for lower back pain but no details surrounding this report are noted in the record.  

A September 23, 1996 screen record (which the Veteran maintained supported his claim in the June 2006 statement) showed that the Veteran was seen for complaints of pain across the back of his shoulders.  On further questioning, the Veteran complained of pain in the neck and both shoulders.  He denied any history of injury.  The pain started at the end of the day and he had not done anything strenuous.  An assessment of chest pain of unknown etiology was noted.  On further evaluation, the physical examination revealed the range of motion in the left shoulder was markedly decreased.  There was no spasm to the trapezius or neck.  Another assessment of "probable musculoskeletal in origin" was noted.  While a complaint of neck pain is noted, there is no indication that it stemmed from an injury from a fall from a truck as claimed at the hearing or that it developed from carrying heavy loads as suggested in the June 2006 statement.  Again, the Veteran described a sudden onset of pain.  Moreover, ultimately the pain was traced to the left shoulder.  As described above, the Veteran had a history of recurring left rotator cuff pain.  

The separation December 1999 Report of Medical Examination noted no defects referable to the neck and spine.  It was noted that the Veteran had recurrent "right" rotator cuff pain.  The separation December 1999 Report of Medical History showed that in response to the question of whether the Veteran ever had or had now "recurrent back pain or any back injury," the Veteran responded in the negative.  In response to whether the Veteran had "swollen or painful joints" and "arthritis," only gouty arthritis of the feet and knees were reported.  The report was prepared, in part, by the Veteran and signed by the Veteran.  Thus, when specifically asked, the Veteran denied that he experienced continuous symptoms of back pain, which is inconsistent with current statements from the Veteran that he experienced continuous back pain after the purported back injury in service.  Medical Evaluation Board Proceedings in April 2000 showed no neck or back disorder was identified.  

Testimony the Veteran presented at the Board hearing and statements made during the course of this appeal are substantially inconsistent with statements the Veteran made to post-service health care providers.  

Records from Evans Army Community Hospital showed that in August 2002, x-rays were obtained in response to the Veteran's complaints of right arm numbness from the shoulder to the fingers of three weeks duration.  The Veteran experienced increased pain and numbness with hyperextension of the neck.  The impression was intervertebral disc degeneration at the C3, 4 level with some secondary bony degenerative changes.  In September 2002, the Veteran complained of bilateral radiculopathy to the fingers of both hands.  He denied a history of neck trauma, he denied the occurrence of an accidental injury, and he denied a history of concussions.  In a September 2002 report on a magnetic resonance imaging (MRI) of the cervical spine, Dr. J.S. opined that the Veteran had severe spinal canal stenosis at C3-4 due to a combination of congenitally short pedicles, disc bulging and ligamentous hypertrophy causing compression of the spinal cord with flattening and deformity of the cord and spinal cord edema, or myelomalacia.  Also, there was mild congenital stenosis of the spinal canal.  Dr. J.S. explained that the overall volume of the cervical spine canal was reduced on a developmental basis, producing congenital stenosis, which was exacerbated due to acquired degenerative disease, particularly affecting C3-4.  Records from the Spine Center dated from October 2002 to December 2002 showed the Veteran reported that for about two months he had been experiencing increasing pain in his neck and "strange feelings" in his upper extremities.  He was clumsy with his hands.  He had difficulty buttoning buttons.  He had frequent episodes of dropping items while attempting to grasp them with his hands.  Again, the Veteran's current contention regarding the occurrence of a neck injury in service and recurrent neck pain since the injury is inconsistent with the foregoing report by the Veteran concerning the onset and manifestations of his currently diagnosed neck disorder.  

Records from Evans Army Community Hospital also include a listing of outpatient encounters with very brief descriptions.  It was noted that the Veteran was seen for "lumbago" on April 7, 2000 but no details are provided.  In any event, the actual treatment records show that it was not until March 2006 that the Veteran complained of bilateral leg, back sciatic pain of three to four months duration.  He denied any recent trauma, and he maintained that he had never experienced this type of pain in the past.  He denied a recent history of heavy lifting.  An April 2006 MRI report noted the Veteran had three months of symptoms concerning for spinal stenosis with bilateral radiculopathy.  The MRI revealed multi-level degenerative joint and disc disease of the lumbosacral spine.  Again, the Veteran's current contention regarding the occurrence of a back injury in service and recurrent back pain since the injury is inconsistent with the foregoing report by the Veteran concerning the onset and manifestations of his currently diagnosed back disorder. 

As shown in great detail above, the Veteran's statements and contentions are too riddled with inconsistencies in regard to the circumstances surrounding purported injuries to the neck and back in service, symptoms purportedly experienced during service, and symptoms purportedly experienced ever since service.  Thus, the Board finds his account that he experienced neck and back injuries in service and that he experienced residual symptoms related to those injuries in service that continued after service not credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As the Board does not find the Veteran's report of in-service injuries to the neck and back and continuity of symptoms credible, service connection on a basis of continuity of symptomatology cannot apply.  Also, in a June 2006 letter, Dr. E.F. reported that the Veteran had a history of progressive back problems and that he had an injury in service in 1993 but it really had been over the past couple of years when he noticed more pain in the back.  Dr. E.F.'s letter is based on a history provided by the Veteran and as the Board has discounted that history as not credible, the letter cannot be construed as credible nexus evidence linking the Veteran's back disorder to service.   See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Thus, there is no credible evidence of record that otherwise links the currently diagnosed neck and back disorders to the Veteran's service.  Accordingly, service connection for degenerative disc and degenerative joint disease of the lumbar spine and herniated cervical disc with spinal canal stenosis is not in order. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claims and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a herniated cervical disc with spinal canal stenosis is denied. 

Service connection for degenerative disc and degenerative joint disease of the lumbar spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


